             4:18-cv-04063-SEM-TSH
                         # 85 Page 1#of85
                                        24 Page 1 of 24
4:18-cv-04063-SEM-TSH                                                           E-FILED
                                              Tuesday,
                                              Monday, 26
                                                       02 November,
                                                          December, 2019 03:41:45
                                                                              05:01:25 PM
                                                          Clerk, U.S. District Court, ILCD
             4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH    # 85 Page 2#of85
                                        24 Page 2 of 24
             4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH    # 85 Page 3#of85
                                        24 Page 3 of 24
             4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH    # 85 Page 4#of85
                                        24 Page 4 of 24
             4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH    # 85 Page 5#of85
                                        24 Page 5 of 24
             4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH    # 85 Page 6#of85
                                        24 Page 6 of 24
             4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH    # 85 Page 7#of85
                                        24 Page 7 of 24
             4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH    # 85 Page 8#of85
                                        24 Page 8 of 24
             4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH    # 85 Page 9#of85
                                        24 Page 9 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 10 of 24Page 10 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 11 of 24Page 11 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 12 of 24Page 12 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 13 of 24Page 13 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 14 of 24Page 14 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 15 of 24Page 15 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 16 of 24Page 16 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 17 of 24Page 17 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 18 of 24Page 18 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 19 of 24Page 19 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 20 of 24Page 20 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 21 of 24Page 21 of 24
            4:18-cv-04063-SEM-TSH
4:18-cv-04063-SEM-TSH              # 85
                        # 85 Page 22 of 24Page 22 of 24
4:18-cv-04063-SEM-TSH # 85   Page 23 of 24




                                             4:18-cv-04063-SEM-TSH # 85
                                             Page 23 of 24
4:18-cv-04063-SEM-TSH # 85   Page 24 of 24




                                             4:18-cv-04063-SEM-TSH # 85
                                             Page 24 of 24
